145 F.3d 1337
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.David ELLEFSEN, Plaintiff-Appellant,v.ISLAND TUG AND BARGE COMPANY;  GENERAL CONSTRUCTION COMPANY,Defendants-Appellees.
No. 97-35198.D.C. No. CV-95-05281-RJB.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 5, 1998.Decided May 15, 1998.

1
Appeal from the United States District Court for the Western District of Washington Robert J. Bryan, District Judge, Presiding.


2
Before THOMPSON and TASHIMA, Circuit Judges, and STAGG, District Judge.**


3
MEMORANDUM*


4
Having carefully considered the record, the briefs, and counsels' arguments presented to this court at the time of oral argument, we affirm the district court's judgment for the reasons set forth (1) in the district court's order Denying the Plaintiff's Motion to Alter or Amend Judgment filed January 7, 1997, and (2) the district court's oral findings of fact and conclusions of law incorporated into the judgment filed December 11, 1996.


5
AFFIRMED.



**
 Honorable Tom Stagg, Senior United States District Judge for the Western District of Louisiana, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3